Mr. Justice O’Connor delivered the opinion of the court. 2. Municipal Court of Chicago, § 16*—when case properly tried by court without jury. Under section 30 of the Municipal Court Act (J. & A. 1f '3342) where one filing an intervening petition in an attachment suit to recover $6,075 on .the ground that he owns a one-half interest in the property attached makes no demand for trial by jury until the case comes on for hearing, when he tenders the statutory fee and demands a jury trial in writing, the case is properly tried by the court without a jury. 3. Appeal and error, § 1236*—when party cannot occupy different position on appeal. An appellant cannot occupy in the court of review a different position from that which he assumed in the trial court. 4. Attachment, § 42*-—when evidence shows indebtedness of defendant to plaintiffs and fraudulent transfer of interest in property. On a petition of interpleader in an attachment suit on the ground that the interpleader was owner of one-half interest in the property attached, evidence held to support a finding that defendant in attachment was indebted to plaintiffs and that the transfer of an interest in the property to the interpleader was fraudulent, collusive and invalid as against plaintiffs. 5. Attachment—when defendant cannot take advantage of assignment of plaintiffs’ interest prior to trial. Defendant in attachment cannot take advantage of - the fact that, prior to the trial, plaintiffs made an assignment of all their interest to a third person, which assignment was of record. 6. Attorney and client, § 105*—when no defense in action for fees that attorney represented both attachment defendant and receiver. It is no defense to an attachment suit to recover fees for legal services that in the proceeding in which the services were rendered plaintiffs represented both the attachment defendant and a receiver appointed by the court, where it does not appear that the interests of the receiver and such defendant were adverse, but does appear that no charge was made for the services rendered the receiver.